Name: Commission Regulation (EC) No 1665/98 of 28 July 1998 determining the extent to which applications submitted in July 1998 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  European construction
 Date Published: nan

 EN Official Journal of the European Communities29. 7. 98 L 211/11 COMMISSION REGULATION (EC) No 1665/98 of 28 July 1998 determining the extent to which applications submitted in July 1998 for import licences for the tariff quota for beef and veal provided for in the Interim Agree- ment between the Community and the Republic of Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2527/ 97 of 15 December 1997 laying down for 1998 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia (1), and in particular Article 3(4) thereof, Whereas Article 1(3) of Regulation (EC) No 2527/97 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special condi- tions from 1 July to 31 December 1998; whereas the quantity of meat for which import licences have been submitted is such that applications may be granted in full, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the quota referred to in Regulation (EC) No 2527/97 for the period 1 July to 31 December 1998. Article 2 This Regulation shall enter into force on 29 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 346, 17. 12. 1997, p. 56.